Case: 20-11257     Document: 00515928784          Page: 1    Date Filed: 07/07/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                            July 7, 2021
                                   No. 20-11257
                                                                          Lyle W. Cayce
                                                                               Clerk
   Justin Schrader,

                                                            Plaintiff—Appellant,

                                       versus

   Julie Ruggles,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 4:20-CV-160


   Before King, Dennis, and Ho, Circuit Judges.
   Per Curiam:*
          Justin Schrader arrived at the Erath County Jail with a broken ankle.
   After he was released, he sued various jail administrators and medical staff,
   as well as Erath County, alleging deliberate indifference for their failure to
   adequately treat his injury. The district court granted the defendants’
   motion for summary judgment and dismissed Schrader’s suit. Schrader


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-11257      Document: 00515928784           Page: 2   Date Filed: 07/07/2021




                                     No. 20-11257


   appeals the district court’s grant of summary judgment for only one
   defendant—a nurse named Julie Ruggles. Because Schrader fails to establish
   a sufficiently serious deprivation, we affirm.
                                          I.
          Justin Schrader was pulled over for street racing and evading arrest.
   After the officer who initiated the stop handcuffed Schrader, he performed a
   leg sweep, causing Schrader to fall to the ground and break his ankle.
   Schrader then was taken to a hospital, where he was seen immediately and
   treated. The doctor that treated him gave him a splint, advised him to keep
   his left ankle elevated and not to put any weight on it, gave him some crutches
   to use, instructed him to ice his ankle for twenty minutes every two hours for
   the next forty-eight hours, and prescribed “Tramadol 100mg every 6 [hours]
   as needed for pain.” At the hospital, he was given a dose of Tramadol, which
   is an opioid-based painkiller. The doctor provided all this information to the
   officer accompanying Schrader in the form of an Inmate Clearance Report,
   which cleared Schrader for incarceration.        In addition, the officer was
   provided with an After Visit Summary, which included instructions for care
   and instructed that “Tylenol, [A]dvil, or [T]ramadol” be used “as needed
   for pain.”
          After his hospital visit, Schrader was taken to Erath County Jail where
   he was booked at 2:10 a.m. on January 30, 2018. At the jail, he was put in a
   holding cell, where he was housed, by himself, for two days. He was given
   ice for his ankle, although he does not recall how frequently. He was not
   allowed to use crutches in the holding cell. The jail staff explained to him
   that this was because the cell was small enough that he did not need to move
   far and also because the floor was slick, creating a risk that he could slip and
   exacerbate his injuries. Instead, multiple jail employees stated that Schrader
   was given a walker with a seat on it. In an affidavit submitted after those




                                          2
Case: 20-11257     Document: 00515928784          Page: 3   Date Filed: 07/07/2021




                                   No. 20-11257


   employees’ depositions, Schrader contends that he was never provided a
   walker. Additionally, jail employees recalled that he used a wheelchair at
   some point. Schrader does not remember whether he used a wheelchair or
   not.
          On each of the two days he was in the holding cell—January 30th and
   31st—Schrader was given two doses of Tramadol: one in the morning and
   one in the evening.
          The jail had a medical staff. Appellee Julie Ruggles was a nurse who
   worked at the jail about thirty hours a week. Ruggles was supervised by
   Laurie Srubar, the jail’s nurse practitioner and primary care provider. While
   Ruggles was in charge of dispensing medication, she had no authority to
   prescribe medications—that was Srubar’s job.
          Records indicate that Ruggles worked from 7:30 a.m. to 1:15 p.m. on
   January 30th, which means she started her shift a few hours after Schrader
   was booked. Ruggles never examined or spoke with Schrader on January 30th
   and did not work on the 31st.
          On February 1st, two days after he arrived at the jail, Schrader was
   moved to a medical cell. He was given crutches to walk there, but they were
   taken away once he got to his cell. In that cell, he recalls being given
   Tramadol “one or two more times,” as well as ice for his ankle (though he
   does not remember how often). There was also an intercom that he could
   use without having to walk. He says that the jailers answered the intercom
   the majority of the time.
          Ruggles worked from 8:00 a.m. to 1:30 p.m. on February 1st. At some
   point on that day, Srubar made the decision to switch Schrader from
   Tramadol to ibuprofen. Because Tramadol was no longer approved for
   Schrader, neither Ruggles nor any of the other nurses that treated him were
   allowed to dispense Tramadol. So when he asked for Tramadol, he did not




                                         3
Case: 20-11257      Document: 00515928784           Page: 4   Date Filed: 07/07/2021




                                     No. 20-11257


   receive it. He recalls asking for pain medication four or five times a day and
   that he received ibuprofen as a result. He does not remember how many
   times he received it.
          Also on that day, Ruggles attempted to examine Schrader. She says
   that it was her understanding that he refused to come to the medical unit.
   One of the other medical staff recalled asking Schrader “Are you sure you
   don’t want to see the nurse?” to which he replied, “She’s not going to give
   me the [T]ramadol anyway, so no.” Schrader contends that he did not refuse
   to come to the medical unit. During his entire time in jail, he never asked to
   go to the emergency room, see a doctor or a nurse, and did not file any
   grievances.
          The next day, February 2nd, Schrader was taken to a doctor’s
   appointment, where a specialist told him that he needed surgery. He was
   given crutches to move to and from this visit. Surgery was then scheduled
   for February 9th.       Jail administrators contacted the county judge and
   petitioned for Schrader to be released on a personal recognizance bond so
   that he could recuperate from surgery at home rather than at jail. The county
   judge granted that request, and on February 8th Schrader was released. His
   surgery went as scheduled and he experienced no complications.
          Schrader then sued Erath County, various jail personnel and medical
   staff, including Ruggles, alleging deliberate indifference under 42 U.S.C.
   § 1983. After discovery, the district court granted the defendants’ motion
   for summary judgment. Schrader appeals only his claim against Ruggles.
                                         II.
          “We review a district court’s grant of summary judgment de novo,
   applying the same standards as the district court.” Hagen v. Aetna Ins. Co.,
   808 F.3d 1022, 1026 (5th Cir. 2015). “As a pretrial detainee contesting the
   conditions of [his] confinement, [Schrader]’s § 1983 claim invokes the




                                          4
Case: 20-11257      Document: 00515928784          Page: 5   Date Filed: 07/07/2021




                                    No. 20-11257


   protections of the Fourteenth Amendment. The standard is the same as that
   for a prisoner under the Eighth Amendment.” Cadena v. El Paso Cnty., 946
   F.3d 717, 727 (5th Cir. 2020) (citations omitted).
          Deliberate indifference has two elements. “First, the deprivation
   alleged must be, objectively, sufficiently serious,” such that the official’s
   actions “result[ed] in the denial of the minimal civilized measure of life’s
   necessities.” Farmer v. Brennan, 511 U.S. 825, 834 (1994) (cleaned up).
   Second, the “prison official must have a ‘sufficiently culpable state of
   mind,’” i.e., she must act with “deliberate indifference” to inmate health
   and safety. Id. (quoting Wilson v. Seiter, 501 U.S. 294, 297 (1991)). A prison
   official acts with the requisite mental state when she “knows of and
   disregards an excessive risk to inmate health or safety; the official must both
   be aware of facts from which the inference could be drawn that a substantial
   risk of serious harm exists, and [s]he must also draw the inference.” Id. at
   837.
          “Deliberate indifference is an extremely high standard to meet,”
   Domino v. Texas Dep’t of Crim. Just., 239 F.3d 752, 756 (5th Cir. 2001), and
   upon a thorough review of the record, we agree with the district court that
   Schrader has failed to meet that standard here.
          Schrader argues that Ruggles was deliberately indifferent to a serious
   risk of harm because she “did literally nothing to assess him, assist him, care
   for him, monitor him or even ensure that [the emergency room doctor’s]
   instructions were followed.”
          Schrader fails to establish a sufficiently serious deprivation. He does
   not dispute that he was given ice, pain medication, his own cell, an intercom
   to communicate with jail staff, and crutches to use when he moved cells and
   when he traveled to his appointment. That Ruggles did not personally
   provide this care—because she worked only five half-days out of the ten days




                                          5
Case: 20-11257      Document: 00515928784            Page: 6   Date Filed: 07/07/2021




                                      No. 20-11257


   that Schrader was incarcerated—does not somehow establish that Ruggles’s
   “actions result[ed] in the denial of ‘the minimal civilized measure of life’s
   necessities.’” Farmer, 511 U.S. at 834 (quoting Rhodes v. Chapman, 452 U.S.
   337, 347 (1981)). And while Schrader might disagree with Srubar’s decision
   to switch him from Tramadol to ibuprofen, that decision was entirely
   consistent with the doctor’s instructions to take Tramadol “as needed.”
   That Schrader disagrees with how much of that opioid-based drug was
   needed does not establish a sufficiently serious deprivation—especially since
   he was given ibuprofen as a substitute. See Gobert v. Caldwell, 463 F.3d 339,
   346 (5th Cir. 2006) (holding that “a prisoner’s disagreement with his medical
   treatment, absent exceptional circumstances” does not constitute deliberate
   indifference). More importantly, Ruggles had no power to override her
   supervisor’s decision.
          Nor does Schrader explain how the fact that Ruggles did not evaluate
   him on January 30th—just hours after he was treated by a doctor and cleared
   for incarceration—caused him substantial harm. See Easter v. Powell, 467
   F.3d 459, 463 (5th Cir. 2006) (“The mere delay of medical care can also
   constitute an Eighth Amendment violation but only ‘if there has been
   deliberate indifference [that] results in substantial harm.’”) (alteration in
   original) (quoting Mendoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993)).
   Schrader saw a specialist on February 2nd and had surgery the next week,
   which by all accounts went well.
          Finally, Schrader does not put forth any evidence that Ruggles was
   subjectively aware of a substantial risk of serious harm. Even if he did not
   refuse to be seen by Ruggles on February 1st, Schrader does not dispute that
   a jail administrator told Ruggles that Schrader did not want to be seen. Nor
   does Schrader provide any evidence that Ruggles was aware of any
   deficiencies in his care.




                                           6
Case: 20-11257    Document: 00515928784          Page: 7   Date Filed: 07/07/2021




                                  No. 20-11257


         Accordingly, we affirm the judgment of the district court.




                                        7